DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is in response to the amendment filed 28 July 2022.
Claims 1-20 are pending. Claims 1, 8, and 15 are independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a mental process. 
Under step 2A, prong 1, the claim recites:
“evaluating… content of an electronic communication” (mental process)
“determining, based on evaluating the content, that the electronic communication contain specific information” (mental process)
“tagging the electronic communication with tag information indicating that the electronic communication contains the specific information based on identifying that a predetermined number of words or phrases related to the specific information” (mental process)
“based on the tag information, blocking transmission of the electronic communication based on the tag information” (mental process)
Under step 2A, prong 2, the claim recites the additional element of “a machine-learning model” for evaluating content of an electronic communication. This generically recited “machine-learning model” falls under “apply it” consideration (MPEP 2106.05(f)). The machine-learning model is similar to an “off the shelf” component, recited without any level of specificity. These additional elements, alone and in combination, fail to integrate the abstract idea into a practical application. Thus, the claim is directed to an abstract idea.
With regard to claim 2, “identifying… the specific information in the content of the electronic communication that is formatted in other than an identifiable standard format” is a mental process.
With regard to claim 3, “identifying… specific words or specific phrases or both in the content of the electronic communication that are related to a particular category of information” is a mental process.
With regard to claim 4, “information includes a confidence score indicating a degree of confidence that the specific information is contained in the electronic communication” is a mental process.
With regard to claim 5, “blocking transmission of the electronic communication in response to the confidence score exceeding a predetermined threshold, wherein the threshold for the confidence score is set based on a number of false positives indications that electronic communications contain the specific information determined to be acceptable” is a mental process.
With regard to claim 6, “identifying specific words or specific phrases or both in the content of the electronic communication that are related to a different category of information” and tagging “with the tag information indicating that the electronic communication contains information in each different category for which the specific information is identified by the set” is a mental processes.
The machine-learning model comprising a set of machine-learning models, each machine learning model in the set being trained to identify specific words or specific phrases falls under “apply it” consideration (MPEP 2106.05(f)). The machine-learning model is similar to an “off the shelf” component, recited without any level of specificity. These additional elements, alone and in combination, fail to integrate the abstract idea into a practical application. Thus, the claim is directed to an abstract idea.
With respect to claim 7, the limitation of “analyzing… historical information to formulate types of sensitive information comprising the specific information, the historical information including information related to specific categories contained in stored emails, collaboration application communications, and text messages” is a mental process.
Additionally, “evaluating patterns of words and phrases in the historical information to identify types of information that have become sensitive based on current sensitive information; identifying trends in the types of information contained in the historical information; and dynamically updating the specific information based on the identified trends and types of sensitive information from the historical information” are mental processes
With respect to claims 8-14, the claims recite limitations substantially similar to those in claim 1-6, respectively. Claims 8-14 are similarly rejected.
With respect to claims 15-20, the claims recite limitations substantially similar to those in claims 1-5 and 7, respectively. Claims 15-20 are similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (US 2018/0060302, published 1 March 2018, hereafter Liang) and further in view of Forest (US 2015/0135271, published 14 May 2015) and further in view of Abraham et al. (US 2019/0324879, published 24 October 2019, hereafter Abraham).
As per independent claim 1, Liang discloses a computer-implemented method comprising:
evaluating, by a machine-learning model, content of an electronic communication (paragraph 0023)
determining, based on evaluating the content, that the electronic communication contains specific information (paragraph 0023)
tagging the electronic communication with tag information indicating that the electronic communication contains the specific information based on identifying a predetermined number of words or phrases related to the specific information by the machine-learning model (paragraph 0023: Here, a document is analyzed and tagged with a category, or motif (paragraph 0021) based on pattern matching of text segments using an ontology using a machine learning model. Based upon user feedback, the machine learning model is updated and trained (paragraph 0025))
Liang fails to specifically disclose blocking transmission of the electronic communication based on the tag information. However, Forest, which is analogous art because it is directed toward blocking messages based on tags, discloses blocking transmission of the electronic communication based on the tag information (paragraph 0015). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Forest with Liang, with a reasonable expectation of success, as it would have enabled a user to prevent transmission of secure materials. This would have allowed a user to maintain security protocols associated with a message, thereby preventing contents from being transmitted across an unsecure network or to unintended recipients.
Additionally, Liang fails to specifically disclose a network having a first security level and a second network having a second security level, and blocking transmission from the first network to the second network based on the security level. However, Abraham, which is analogous to the claimed invention because it is directed toward securing contents, a network having a first security level and a second network having a second security level, and blocking transmission from the first network to the second network based on the security level (paragraph 0086: Here, a policy enforcer determines a security level and blocks transmission from a more secure level to a less secure level). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Abraham with Liang, with a reasonable expectation of success, as it would have enabled a user to enforce a security policy. This would have provided the user with the advantage of maintaining security of their contents. This would have prevented a user’s data from being moved to an unsecure network.
As per dependent claim 2, Liang, Forest, and Abraham disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Liang discloses identifying, by the machine-learning model, the specific information in the content of the electronic communication that is formatted in other than an identifiable standard format (paragraphs 0027-0028: Here, free form text data is data that is not maintained in an identifiable standard format. These free form text contents are processed by the machine-learning model).
As per dependent claim 3, Liang, Forest, and Abraham disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Liang discloses identifying, by the machine-learning model, specific words or specific phrases or both in the content of the electronic communication that are related to a particular category of information (paragraphs 0021-0023).
As per dependent claim 4, Liang, Forest, and Abraham disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Liang discloses wherein the ta information includes a confidence score indicating a degree of confidence that the specific information is contained in the electronic communication (paragraph 0133).
As per dependent claim 6, Liang, Forest, and Abraham disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Liang discloses:
the machine-learning model comprises a set of machine-learning models (paragraph 0023), each machine-learning model in the set being trained to identify specific words or specific phrases or both (paragraph 0025), in the content of the electronic communication that are related to a different category of information for which one of the set of machine-learning models is trained (paragraph 0047: Here, based upon trends, the categorization model is modified in order to maintain trends)
the electronic communication is tagged with the tag information indicating that the electronic communication contains information in each different category for which the specific information is identified by the set of machine-learning models (paragraphs 0023 and 0025)
As per dependent claim 7, Liang, Forest, and Abraham disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Liang discloses:
analyzing, by the machine-learning model, historical information to formulate types of specific information, the historical information including information related to specific categories (paragraphs 0023-0025 and 0047) contained in stored emails, collaboration application communications, and text messages (paragraphs 0027-0028), 
wherein analyzing the historical information to formulate types of sensitive information comprises the specific information includes:
	evaluating patterns of words and phrases in the historical information to identify types of information that have become specific based on current specific information (paragraph 0047)
	identifying trends in the types of information contained in the historical information (paragraph 0047)
	dynamically updating the specific information based on the identified trends and types of specific information from the historical information (paragraph 0047)
Liang fails to specifically disclose tagging sensitive information. However, Forest, which is analogous art because it is directed toward blocking messages based on tags, discloses blocking transmission of the electronic communication based on the tag information (paragraph 0015). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Forest with Liang, with a reasonable expectation of success, as it would have enabled a user to prevent transmission of secure materials. This would have allowed a user to maintain security protocols associated with a message, thereby preventing contents from being transmitted across an unsecure network or to unintended recipients.
With respect to claims 8-11 and 13, the applicant discloses the limitations substantially similar to those in claims 1-4 and 7, respectively. Claims 8-11 and 13 are similarly rejected.
With respect to claim 14, the applicant discloses the limitations substantially similar to those in claim 6. Claim 14 is similarly rejected.
With respect to claims 15-18 and 20, the applicant discloses the limitations substantially similar to those in claims 1-4 and 7, respectively. Claims 15-18 and 20 are similarly rejected.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liang, Forest, and Abraham and further in view of Batalov (US 11106994, filed 30 September 2016).
As per dependent claim 5, Liang, Forest, and Abraham disclose the limitations similar to those in claim 4, and the same rejection is incorporated herein. Forest discloses blocking transmission of electronic communication (paragraph 0015).
Liang fails to specifically disclose a confidence score exceeding a threshold and wherein the threshold for the confidence score is set based on a number of false positive indications that electronic communications contain the specific information determined to be acceptable. However, Batalov, which is analogous to the claimed invention because it is directed toward tuning a machine learning model to improve classification of contents, discloses a confidence score exceeding a threshold and wherein the threshold for the confidence score is set based on a number of false positive indications that electronic communications contain the specific information determined to be acceptable (column 10, lines 4-45). It would have been obvious to one of ordinary skill in to have combined Batalov with Liang, with a reasonable expectation of success, as it would have enabled a user to improve the machine learning model. This would have enabled a user to improve the model’s ability to identify and tag contents. This would have provided a user with the ability to receive more accurately processed data.
With respect to claims 12 and 19, the applicant discloses the limitations substantially similar to those in claim 5. Claims 12 and 19 are similarly rejected.

Response to Arguments
Applicant's arguments filed with respect to the rejection of claims under 35 USC 101 have been fully considered but they are not persuasive.
The applicant argues that “while not explicitly recited in the claims, one of ordinary skill in the art will appreciate that a machine learning model is inherently and necessarily executed by a computer which is a hardware component. Thus, the execution of a machine learning model requires the structure of a computer for its execution and cannot be implemented by a mental process (page 8).”
First, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Additionally, even if the claims were interpreted as the machine learning model including a computer or hardware component, this does not change the rejection. 
As the examiner specifically states above, and in the rejection mailed 28 April 2022, “Under step 2A, prong 2, the claim recites the additional element of “a machine-learning model” for evaluating content of an electronic communication. This generically recited “machine-learning model” falls under “apply it” consideration (MPEP 2106.05(f)). The machine-learning model is similar to an “off the shelf” component, recited without any level of specificity. These additional elements, alone and in combination, fail to integrate the abstract idea into a practical application. Thus, the claim is directed to an abstract idea.”
The examiner has already considered the machine learning model as outside the “mental process” and has instead considered it as an additional element. However, this additional element is recited without any level of specificity, and falls under “apply it” consideration (MPEP 2106.05(f)). For this reason, this argument is not persuasive.
Additionally, the applicant argues that “blocking transmission of electronic communication” cannot be blocked by a mental process (page 8). The examiner respectfully disagrees. As an example, any time a user makes a determination to transmit data, such as via an email or upload, and the user makes a determination on where to transmit the data, the user has blocked transmission of the data to every network on which they do not transmit the data. For this reason, this argument is not persuasive.

Applicant’s arguments with respect to the rejection of claims under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Liang, Forest, and Abraham.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144